—Judgment, Supreme Court, New York County (Stanley Parness, J.), entered April 17, 2002, awarding claimant $6,309,221 plus interest in this condemnation proceeding, unanimously affirmed, with costs.
The trial court exercised its discretion appropriately in concluding that the claimant’s potential sale of transferable development rights was too speculative to be included in the valuation of the condemned property (see Matter of Adirondack Hydro Dev. Corp., 205 AD2d 925, 926 [1994]). Indeed, there was ample evidence to support the court’s finding that, absent the condemnations affecting claimant’s and other property on 42nd Street, the adjacent lot would not have been developed in the reasonably near future (see Matter of City of New York [Broadway Cary Corp.], 34 NY2d 535, 536 [1974]), and, thus, that in the absence of 42nd Street condemnations the adjacent owner would have had no near term motive to purchase claimant’s transferable development rights.
The court properly concluded that income capitalization was the appropriate method of valuation for the condemned property, which was income producing (see Matter of Poe Ctr. [City of New York — 2641 Concourse Co.], 250 AD2d 304, 306-307 [1998]). Claimant did not establish that its property met any of the criteria for “specialty” status, and, accordingly, failed to demonstrate grounds warranting resort to the reproduction *415cost method of valuation (id.). The court’s valuation determination was squarely within the range of expert testimony (see Matter of Albany County Airport Auth. [Buhrmaster], 265 AD2d 720, 722-723 [1999], lv denied 94 NY2d 758 [2000]). Concur— Nardelli, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.